Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2012 of FriendFinder Networks Inc. (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Marc H. Bell, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934; and 2. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 14, 2012 FriendFinder Networks Inc. By: /s/ Marc H.Bell Name: Marc H.Bell Chief Executive Officer
